Name: Council Implementing Decision 2012/74/CFSP of 10Ã February 2012 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dÃ¢ Ivoire
 Type: Decision_IMPL
 Subject Matter: electoral procedure and voting;  international security;  international affairs;  criminal law;  Africa
 Date Published: 2012-02-11

 11.2.2012 EN Official Journal of the European Union L 38/43 COUNCIL IMPLEMENTING DECISION 2012/74/CFSP of 10 February 2012 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te dIvoire (1), and in particular Article 6(2) thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP. (2) In view of the developments in CÃ ´te dIvoire, the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/656/CFSP should be amended, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be deleted from the list set out in Annex II to Decision 2010/656/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 February 2012. For the Council The President C. ANTORINI (1) OJ L 285, 30.10.2010, p. 28. ANNEX Persons referred to in Article 1 1 Mr Frank Anderson Kouassi 2 Mr Yanon Yapo 3 Mr Benjamin Yapo AtsÃ © 4 Mr Blaise NGoua Abi 5 Ms Anne Jacqueline LohouÃ ©s Oble 6 Ms AngÃ ¨le Gnonsoa 7 Ms DaniÃ ¨le Boni Claverie 8 Mr Ettien Amoikon 9 Mr Kata KÃ ©kÃ © Joseph 10 Mr TourÃ © Amara 11 Ms Anne Gnahouret Tatret 12 Mr Thomas NGuessan Yao 13 Ms Odette Lago DalÃ ©ba Loan 14 Mr Georges Armand Alexis OuÃ ©gnin 15 Mr RafaÃ «l Dogo DjÃ ©rÃ ©kÃ © 16 Ms Marie Odette Lorougnon Souhonon 17 Mr Felix Nanihio 18 Mr Lahoua Souanga Etienne 19 Mr Jean Baptiste Akrou 20 Mr Lambert KessÃ © Feh 21 Togba Norbert 22 Kone DofÃ ©rÃ © 23 Hanny TchÃ ©lÃ © Brigitte 24 Jacques Zady 25 Ali Keita 26 Blon Siki Blaise 27 Moustapha Aziz 28 Gnamien Yao 29 Ghislain NGbechi 30 Deby Dally Balawourou